                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



DENETRIC ADAMS,                                Case No. 1:20-cv-01198-DAD-EPG (PC)

                 Plaintiff,

         v.

J. DAVIS,
                                               ORDER & WRIT OF HABEAS CORPUS
                 Defendant.                    AD TESTIFICANDUM
                                        /

Denetric Adams, CDCR #AI-8560, a necessary and material witness in a settlement conference
in this case on June 24, 2021, is confined in the California Substance Abuse Treatment Facility
(SATF), in the custody of the Warden. In order to secure this inmate’s attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Helena M. Barch-Kuchta, by Zoom video conference from his
place of confinement, on Thursday, June 24, 2021, at 10:00 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court,
         commanding the Warden to produce the inmate named above, by Zoom video
         conference, to participate in a settlement conference at the time and place above, until
         completion of the settlement conference or as ordered by the Court. Zoom video
         conference connection information will be supplied via separate email.

      2. The custodian is ordered to notify the Court of any change in custody of this inmate and
         is ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of Court is directed to serve a copy of this order via fax on the Litigation
         Office at the California Substance Abuse Treatment Facility at (559) 992-7191 or via
         email.

      4. Any difficulties connecting to the Zoom video conference shall immediately be reported
         to Kirstie Dunbar-Kari, Courtroom Deputy, at kdunbar-kari@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Barch-Kuchta
at the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the Court.

\\\
\\\
\\\
FURTHER, you have been ordered to notify the Court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    May 21, 2021                            /s/
                                              UNITED STATES MAGISTRATE JUDGE
